DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         THADENE MATTIS,
                            Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D17-2603

                              [April 12, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; John S. Kastrenakes,
Judge; L.T. Case No. 502010CF009625A.

  Thadene Mattis, Chipley, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., TAYLOR and CONNER, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.